—Judgment unanimously affirmed. Memorandum: On appeal from her conviction for attempted criminal possession of marihuana in the first degree, defendant’s primary contention is that the evidence is legally insufficient. Assuming that the proof against defendant was wholly circumstantial, we conclude that it was sufficient to rule out all reasonable hypotheses of innocence and to establish defendant’s guilt to a moral certainty (see, People v Way, 59 NY2d 361, 365; People v Benzinger, 36 NY2d 29, 32; People v Seifert, 152 AD2d 433, 440, lv denied 75 NY2d 924, citing People v Morgan, 66 NY2d 255, 256, on remittitur 116 AD2d 919, cert denied 476 US 1120).
We have considered defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Ontario County Court, Wisner, J. — Attempted Criminal Possession Marihuana, 1st Degree.) Present — Callahan, J. P., Boomer, Pine, Lawton and Boehm, JJ.